DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (WO 2017188021 A1) with evidence provided by Zhou et al (CN 108493393 A) in view of Chiang et al (US 2012/0244444 A1). Hereinafter referred to as Abe, Zhou, and Chiang, respectively.
Regarding claim 1, Abe discloses an electrode for a secondary battery (“electrode (positive electrode)” [0017], 10 Figs. 1 and 6), comprising:
a current collector (“current collector” [0017], 12 Fig. 1); and
an electrode active material layer (“electrode mixture layer” [0017], 11 Fig. 1) formed on one side or both sides of the current collector (“on one or both sides of a current collector” [0016]),
wherein a plurality of apertures that penetrate the current collector and the electrode active material layer are formed in a thickness direction (“Hereinafter, the configuration of the current collector will be described by taking as an example an electrode for a lithium ion secondary battery” [0039] in which the electrode includes an “electrode mixture layer” [0039] where the current collector is disclosed to have “has a plurality of through holes penetrating from one side to the other” [0019]. Further, in more detail, “for example, a negative electrode having the same configuration as the electrode of the present invention or a current collector except that the current collector has a through hole… that it exists within the range of ° ±20 °” [0043]. In another aspect of the invention of Abe, it is disclosed that “The negative electrode mixture layer is a paste-like or slurry-like negative electrode mixture-containing composition … dispersed in an organic solvent … applying this to one or both sides of the current collector, drying it, and then performing a press treatment such as a calendar treatment as necessary. Can be formed through” [0083]. Similarly, Zhou discloses “A new coating process that includes the following steps: S1, the foil 1 with the hole 2 is first coated with one side, and then dried … S2, the other side is coated, then dried, and then rolled. When coating both sides, because the foil has small holes on it, the slurry will be joined together through small holes to form a whole.” in paragraph 15 and that “When the battery is formed and divided, there is a small hole in the foil. Therefore, when the surface of the negative electrode A1 does not have enough space to receive lithium ions, the lithium ions can continue to migrate to the back surface of the negative electrode A1 through the small holes.” in paragraph 17. Therefore, Zhou provides evidence that through the process of applying the electrode active material slurry onto the current collector with through holes of Abe, the through holes remain after the application process for lithium ion migration from a front surface to a back surface of the electrode.),
the plurality of apertures have a lateral cross-section of one or more selected from a group consisting of circular, oval, and polygonal cross-sectional shapes (120 Fig. 2 which indicates a through hole of the plurality of through holes and its circular cross-section) and have diameters between 100 µm and 5 mm (“The average diameter of the through-hole… is preferably 1 µm or more… and preferably 400 µm or less” [0035], and the example provided uses a “hole diameter of 150 µm” [0109] in which is within the claimed diameter range), and
the plurality of apertures are arranged in a pattern in which a unit pattern of their array is an equilateral triangle (Fig. 2 indicates that the plurality of through holes are arranged in a triangular unit pattern from each other, and “The distances from the through holes are all evenly spaced” [0029]), and the unit pattern in repeatedly arranged (“each through hole is arranged by repeating a specific pattern” [0029]).
Abe does not disclose that the electrode has an elongation of 0.3% to 1.0%.
	However, Chiang discloses a secondary battery (“battery” [0052]) comprising an electrode comprising a current collector (“Current collectors” [0052]) and an electrode active material layer (“a cathode” [0052]) formed on one side or both sides of the current collector (“electrically connected to the anode and the cathode, and current drawn from the battery using the current collectors” [0052]). Chiang teaches that the electrode has an elongation of 0.3% to 1.0% (“the electrode is selected to comprise a mixture of compounds, such compounds being selected to achieve a volumetric or linear differential strain of less than… about 1%, upon charging and discharging the battery” [0084]) such that the electrode may attain improved tolerance to electrochemical cycling induced mechanical damage ([0084]) including cracks, degradations, and peeling ([0079]), a retention of at least 50% of its initial storage capacity after multiple charge-discharge cycles ([0079]), and a prevention of fracture, disorder, and defect formation in the crystalline structure of the electrode upon being charged and discharged where the electrode undergoes different degrees of expansion or contraction as ions are added from an opposing electrode ([0080]).
	Therefore, it would have been obvious for a person having ordinary skill in the art to modify the electrode of the secondary battery of Abe in view of Chiang wherein the electrode has an elongation of 0.3% to 1.0%, in order to achieve an electrode of improved tolerance to electrochemical cycling induced mechanical damage including cracks, degradations, and peeling, that is able to retain at least 50% of its initial storage capacity after multiple charge-discharge cycles, and that avoids fracture, disorder, and defect formation in its crystalline structure upon being charged and discharged where the electrode undergoes different degrees of expansion or contraction as ions are added from an opposing electrode.
Regarding claim 2, modified Abe discloses all of the limitations for the electrode as set forth in claim 1 above, and wherein the diameter of each of the plurality of apertures is 400 µm to 1 mm (“The average diameter of the through-hole… is preferably 1 µm or more… and preferably 400 µm or less” Abe [0035], which is an overlapping range to the claimed diameter range that MPEP 2144.05 (I), first paragraph, states there exists a prima facie case of obviousness).
Regarding claim 5, modified Abe discloses all of the limitations for the electrode as set forth in claim 1 above, wherein the unit pattern is an equilateral triangle (Fig. 2 indicates that the plurality of through holes are arranged in a triangular unit pattern from each other, and “The distances from the through holes are all evenly spaced” Abe [0029]), and an aperture interval in a longitudinal direction of sides of the unit patter of the equilateral triangle is 1 mm to 8 mm (“the distance between one through hole… and the other through hole closest to the through hole (the shortest circumferential distance between the two through holes) is 30 to 30 to It is preferably 1000 µm” Abe [0038], or 1 mm in which is an overlapping value to the claimed aperture interval range that MPEP 2144.05 (I), first paragraph, states there exists a prima facie case of obviousness).
Regarding claim 6, modified Abe discloses all of the limitations for the electrode as set forth in claim 1 above, and wherein the electrode is a positive electrode (“electrode (positive electrode)” Abe [0017], 10 Figs. 1 and 6 of Abe).
Regarding claim 9, modified Abe discloses a secondary battery (“lithium secondary battery” Abe [0119], 100 Abe Figs. 8 and 9) comprising a positive electrode, a negative electrode, a separator (“the positive electrode 10 and the negative electrode 20 are overlapped with each other via the separator 3” [0116]), and an electrolyte (“electrolytic solution” Abe [0118]),
wherein one or each of the positive electrode and the negative electrode are an electrode according to claim 1 (electrode (positive electrode)” Abe [0017], 10 Figs. 1 and 6 of Abe). 
Regarding claim 10, modified Abe discloses all of the limitations for the secondary battery as set forth in claim 9 above, and wherein among the positive electrode and the negative electrode, the positive electrode is the electrode (electrode (positive electrode)” Abe [0017], 10 Figs. 1 and 6 of Abe).

Response to Arguments
Applicant's arguments filed 09 February 2022 have been fully considered but they are not persuasive. 
Applicant appears to argue that Abe does not disclose “a plurality of apertures that penetrate the current collector and the active material layer” because Abe discloses “a portion (in the figure, indicated by attaching dots) including the electrode mixture layer 11 is a body portion…” in [0017] such that the dots shown in Fig. 1 of Abe does not represent apertures, but the electrode mixture layer 11 in order to distinguish it from the tab part 13. Furthermore, applicant appears to argue that Abe fails to disclose or render obvious that the through holes of Abe also penetrate layer 11 that comprises the electrode active material.
In response to this argument, the Abe [0017] that applicant cites explains in further detail the electrode of the invention of Abe such that is comprises of different areas, which includes an area where the electrode active material layer is disposed on. The examiner is not of the opinion that this area excludes the through holes formed on the disclosed current collector of Abe. As disclosed in this Office Action, it is known in the art, as evidenced by Zhou, that the process of applying the electrode active material layer as disclosed by Abe maintains the holes formed through the current collector after the layer is applied.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721